Citation Nr: 0902363	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder of the 
arms and hands, claimed as problems with arms and hands.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the right lower extremity.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to service connection for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to June 1967.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing whether new and material evidence has been 
received to reopen previously denied claims for service 
connection for a disorder of the arms and hands, for a 
chronic back disorder, and for peripheral neuropathy of the 
right and left lower extremities, and a claim for service 
connection for bilateral hearing loss, the Board finds that 
additional development of the evidence is required.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
The duty to assist includes obtaining missing service 
treatment records (STRs) and VA treatment records.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  When STRs, VA 
records, or records from another government agency are 
missing, VA has a heightened duty to satisfy the duty to 
assist.  Under such circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's...records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Further, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In this regard, the Board observes that the current claims 
file is a rebuilt folder because the original claims file has 
been lost.  However, the file only has been partially 
rebuilt, as the Board notes that a rating decision dated in 
January 1998 refers to evidence that is not contained in the 
rebuilt folder.  Missing evidence includes the veteran's 
service treatment records (STRs) dated from September 1965 to 
June 1967, and private medical treatment records from Dr. 
Daniel Scarbrough dated from April 1995 to June 1997.  
However, there is no evidence in the claims folder that the 
RO made any attempts to obtain such records when rebuilding 
the claims folder.  

In addition, the Board notes that the last VA treatment 
records in the claims file are from May 2005 and that the 
last private treatment records in the claims folder are from 
September 2004.  More recent records, if they still exist, 
may be relevant to the veteran's claim regarding the issues 
currently on appeal, and there are no indications that the RO 
has attempted to secure them.  Because any record of 
additional treatment for his disabilities on appeal may be 
relevant to the veteran's claim, the AMC should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The veteran also has to be 
apprised of this.

Finally, a VA examination is needed to determine the nature, 
severity, and etiology of the veteran's bilateral hearing 
loss.  VA and private treatment records indicate complaints 
of hearing loss, which he contends was incurred during combat 
service.  A VA examination and additional tests would help to 
determine whether the veteran has hearing loss, and the 
etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct another search 
of its own facility in an attempt to 
locate the original claims file.  The 
correct claim number (as captioned in this 
decision) should be used in the search for 
the claims file.  Documentation of the 
search efforts should be made and 
associated with the claims file.

2.  If the original claims file cannot be 
obtained, the RO should attempt to 
reconstruct all of the missing records, to 
the extent possible.  The RO's attempts to 
reconstruct the missing folder should 
include securing the missing evidence 
listed above, namely, the veteran's 
service treatment records dated from 
September 1965 to June 1967, and private 
medical treatment records from Dr. Daniel 
Scarbrough dated from April 21, 1995, to 
June 23, 1997.  All reconstruction efforts 
must be documented and associated with the 
claims file along with additional 
procedures that the RO finds appropriate 
for reconstructing the claims file.  If no 
records are available, documentation to 
that effect is required and should be 
associated with the file

3.  Contact the veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) since May 2005 
or with a private physician since 
September 2004.  If so, obtain all 
pertinent records of any medical treatment 
for the veteran's disabilities (disorder 
of the arms and hands, chronic back 
condition, peripheral neuropathy of the 
right and left lower extremities, and 
bilateral hearing loss) from the 
appropriate VAMC dated from June 2005 to 
the present.  If any private treatment 
records exist, the RO also should ask the 
veteran to provide authorization of 
release for these records and obtain them 
or ask the veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.  Following completion of the above 
development, arrange for the veteran to 
undergo an appropriate VA examination by 
an ear, nose and throat (ENT) specialist 
to determine the nature and extent of his 
bilateral hearing loss, if any, and if the 
veteran is found to have current bilateral 
hearing loss, the etiology of the 
disability.  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claims. 
The examination should include any 
necessary diagnostic testing or 
evaluation, particularly an audiogram for 
both ears.  The results of the audiograms 
should be specifically indicated.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of his pertinent medical history.  
The examiner must indicate whether such 
review was accomplished

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the veteran has current hearing loss in 
either ear, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the hearing loss is associated 
with service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.  After completion of the above, the RO 
should readjudicate the veteran's claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
(SSOC) with the appropriate laws and 
regulations regarding the claims.  This 
SSOC should also include any evidence 
added to the record since the issuance of 
the statement of the case.  The veteran 
and his representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
necessary.  The purposes of this remand are to comply with 
due process of law and to further develop the veteran's 
claims.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




